Exhibit 10.2

 

EXECUTION COPY

 

SIXTH AMENDMENT
TO
MASTER REPURCHASE AGREEMENT

 

SIXTH AMENDMENT, dated as of February 8, 2013 (the “Amendment”), to the Master
Repurchase Agreement dated as of December 3, 2010, as amended by that certain
First Amendment to Master Repurchase Agreement dated as of April 8, 2011, as
further amended by that certain Second Amendment to Master Repurchase Agreement
dated as of June 30, 2011, as further amended by that certain Third Amendment to
Master Repurchase Agreement dated as of April 13, 2012, as further amended by
that certain letter dated April 27, 2012, as further amended by that certain
Fourth Amendment to Master Repurchase Agreement dated as of June 29, 2012, and
as further amended by that certain Fifth Amendment to Master Repurchase
Agreement dated as of October 26, 2012 (the “Existing Master Repurchase
Agreement”), by and among EXCEL MORTGAGE SERVICING, INC., a California
corporation, with an address at 19500 Jamboree Road #400, Irvine, California
92612, as a seller (“Excel”), AMERIHOME MORTGAGE CORPORATION, a Michigan
corporation, with an address at 2141 W. Bristol Road, Flint, Michigan 48507, as
a seller (“AmeriHome”) (Excel and AmeriHome are individually and collectively
referred to herein as “Seller”), and CUSTOMERS BANK, a Pennsylvania
state-chartered bank, with an address at 99 Bridge Street, Phoenixville,
Pennsylvania 19460 (the “Buyer”).

 

RECITALS

 

The Seller has requested the Buyer to agree to amend the Existing Master
Repurchase Agreement as set forth in this Amendment.  The Buyer is willing to
agree to such amendment, but only on the terms and subject to the conditions set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Seller and the Buyer hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Definitions.  Unless otherwise indicated, capitalized terms that are used but
not defined herein shall have the meanings ascribed to them in the Existing
Master Repurchase Agreement.

 

ARTICLE II
AMENDMENT

 

1.                                      The following definitions contained in
Section 1 (Definitions) of the Existing Master Repurchase Agreement are hereby
deleted and replaced in their entirety by the following:

 

“Maximum Aggregate Purchase Price” means Sixty Million and 00/100 Dollars
($60,000,000.00).

 

--------------------------------------------------------------------------------


 

“Purchase Request” means a request for a Mortgage Loan purchase submitted to
Buyer from a duly authorized employee of Seller, containing the Loan Data
required by Buyer.

 

2.                                      Section 6(k) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(k)                                 Minimum Maintenance Account Balance. 
Collectively, Seller shall maintain at Buyer at all times during the term of
this Agreement a Minimum Maintenance Account Balance of three quarters of one
percent (0.75%) of the Maximum Average Purchase Price.  In the event Seller
maintains a balance of one and three-quarter percent (1.75%) of the Maximum
Average Purchase Price in the account, the Purchase Price Percentage shall be
increased to one hundred percent (100%) during such time the increased balance
is maintained.

 

3.                                      Exhibit II of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by Exhibit A
attached hereto.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

All representations and warranties contained in the Existing Master Repurchase
Agreement are true and correct as of the date of this Amendment (except to the
extent that any of such representations and warranties expressly relate to an
earlier date).

 

ARTICLE IV
MISCELLANEOUS

 

1.                                      Ratification.  Except as expressly
affected by the provisions hereof, the Existing Master Repurchase Agreement, as
amended, shall remain in full force and effect in accordance with its terms and
ratified and confirmed by the parties hereto.  On and after the date hereof,
each reference in the Existing Master Repurchase Agreement to “the Agreement”,
“hereunder”, “herein” or words of like import shall mean and be a reference to
the Agreement as amended by this Amendment.

 

2.                                      Limited Scope.  This Amendment is
specific to the circumstances described above and does not imply any future
amendment or waiver of rights of the Buyer and the Seller under the Existing
Master Repurchase Agreement.

 

3.                                      Severability.  Any provisions of this
Amendment which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

4.                                      Caption.  The captions in the Amendment
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

 

2

--------------------------------------------------------------------------------


 

5.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, each of which counterparts shall be
deemed to be an original, and such counterparts shall constitute but one and the
same instrument.

 

6.                                      Applicable Law.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

ATTEST:

 

CUSTOMERS BANK

 

 

 

 

 

 

By:

/s/ J. Christopher Black

 

By:

/s/ Glenn Hedde

Name:

J. Christopher Black

 

Name:

Glenn Hedde

Title:

Senior Vice President

 

Title:

President, Warehouse Lending

 

 

 

 

 

 

ATTEST:

 

EXCEL MORTGAGE SERVICING, INC.

 

 

 

 

 

 

By:

/s/ Ron Morrison

 

By:

/s/ Todd Taylor

Name:

Ron Morrison

 

Name:

Todd Taylor

Title:

Executive Vice President &

 

Title:

Chief Financial Officer

 

General Counsel

 

 

 

 

 

 

 

 

ATTEST:

 

AMERIHOME MORTGAGE CORPORATION

 

 

 

 

 

 

By:

/s/ Ron Morrison

 

By:

/s/ Todd Taylor

Name:

Ron Morrison

 

Name:

Todd Taylor

Title:

Executive Vice President &

 

Title:

Chief Financial Officer

 

General Counsel

 

 

 

Signature Page to Sixth Amendment to Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A to Sixth Amendment to

Master Repurchase Agreement

 

EXHIBIT II

 

LOAN DATA

 

Providing, as applicable:

 

1.

Closing Agent wire instructions.

2.

Executed Note endorsed in blank (if a refinance) or copy of Note to be executed
at closing (if a purchase), including all Riders.

3.

Loan Purchase Commitment from an Approved Investor covering this loan or hedging
reports acceptable to buyer.

4.

Closing Protection Letter from a title insurance company covering the Closing
Agent dated within 30 days of purchase date (or E&O Policy for Attorney in NY).

5.

Automated Underwrite Results or Form 1008 (Uniform Underwriting & Transmittal
Summary).

6.

If loan amount is > $500K, Form 1003 signed by the borrower.

7.

f loan amount is > $500K, full Appraisal.

8.

If loan is already closed, a certified Executed true copy of HUD-1, and any
additional exhibits.

9.

If loan is already closed, a certified Executed true copy of the Mortgage/Deed
of Trust, plus riders attached thereto.

 

 

Items Needed Post Funding:

 

10.

If a MERS loan, within 3 days, MERS registration showing Customers Bank listed
as the Interim Funder. Our interim funder # is 1008768. Otherwise, an executed
Assignment of Mortgage/Deed of Trust, in blank, in proper form for recordation
(with legal description) required at the time of purchase.

11.

Within 30 days (If loan is still active on warehouse facility), a copy of the
FHA or VA Commitment to Insure is required.

 

--------------------------------------------------------------------------------

 